Citation Nr: 1824973	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-21 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for limitation of extension of the thigh due to degenerative joint disease of the left hip as of January 25, 2016.  

2.  Entitlement to total disability based on individual unemployability (TDIU) on an extraschedular basis prior to November 21, 2012.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1953 to February 1956.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in May 2014, November 2014, and September 2016, on which occasions it was remanded for further development.  As the requested development has been completed regarding the claim of TDIU, no further action to ensure compliance with the remand directives is required in this regard.  However, as the Agency of Original Jurisdiction (AOJ) did not issue a supplemental statement of the case (SSOC) as to the claim for an increased rating for the left hip, the Board must remand to ensure compliance with the September 2016 Remand directives in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also 38 C.F.R. § 19.31(c) (2017).  

In September 2016, the Board remanded the matter of entitlement to TDIU prior to November 21, 2012, for referral to the Director, Compensation Service (Director), for extraschedular consideration.  In a February 2018 administrative decision, the Director denied TDIU on an extraschedular basis.  The matter has been returned to the Board and will be considered on a de novo basis.  See Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (finding that the VA Compensation Service Director's initial determination as to an extraschedular evaluation is not evidence).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an initial rating in excess of 10 percent for the left hip as of January 25, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precluded gainful employment as of September 10, 2008.  


CONCLUSION OF LAW

The criteria for TDIU have been met as of September 10, 2008.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

I.  Extraschedular TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.

Prior to November 21, 2012, the Veteran was service-connected for a back disability (20 percent), a neck disability (20 percent), a left hip disability (10 percent), a right hip disability (10 percent), and radiculopathy of the left leg (10 percent).  The Veteran's service-connected disabilities combined for 40 percent as of July 12, 2002, and 60 percent as of February 4, 2004.  The Veteran's disabilities cannot all be treated as one disability under 38 C.F.R. § 4.16(a) because they do not have the same etiology or affect the same body system.  Therefore, the schedular threshold requirements for TDIU were not been met prior to November 21, 2012.  See 38 C.F.R. § 4.16(a).  As the issue of extraschedular consideration was adjudicated in the first instance by the Director in February 2018, the Board is now free to review this matter de novo.  Floyd v. Brown, 9 Vet. App. 94 (1996).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  See id.; see also 38 C.F.R. § 4.16(b).  In making this determination, consideration may be given to his level of education, special training, and previous work experience, but not to his age or occupational impairment caused by non-service-connected disabilities.  It should additionally be noted that marginal employment or employment provided on account of disability or special accommodation is not substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 4.19 (2017); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure and maintain substantially gainful employment as of September 10, 2008.  

In the course of a September 10, 2008, VA examination, the Veteran reported that he had worked in graphic design and advertising art for 20 years before retiring at 60 years old.  The Veteran retired early because his work required a lot of prolonged standing and sitting which exacerbated his back, neck, and hip pain, and occasionally his back would "go out."  At the time of the examination, the Veteran stated that he could walk a block or two without difficulty, however, the examiner opined that it was an optimistic estimation because the Veteran ambulated quite slowly and required a cane for assistance.  The Veteran reported severe back, neck, and hip pain, with increased pain during flare-ups, which lasted between a few hours and two days, and were triggered by sudden movements, going up and down stairs, bending, kneeling, and prolonged standing and/or sitting.  His service-connected disabilities resulted in bed rest approximately once per week to alleviate the pain and rendered him unable to perform certain activities of daily living such as housework, yardwork, and shopping due to difficulties with bending, crouching, ambulating, and carrying objects.  The examiner further noted his observations that the Veteran rose and sat slowly and with difficulty due to pain, and that he continually shifted his position while seated.  09/10/2008, VA Examination.  In light of the above, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure and maintain gainful employment as of September 10, 2008.  Specifically, the Board notes that the inability to sit or stand for prolonged periods of time precluded both sedentary and physical labor.  


ORDER

TDIU is granted as of September 10, 2008.  


REMAND

The September 2016 Remand directed the AOJ to conduct further development and readjudicate the issues on appeal.  The development was conducted and the Veteran was afforded a VA examination for the left hip in May 2017.  However, only the claim of extraschedular TDIU was readjudicated subsequent to the September 2016 Remand.  Accordingly, the Board must remand for issuance of an SSOC regarding the claim for an increased rating for the left hip.  See Stegall, 11 Vet. App. at 271; 38 C.F.R. § 19.31(c).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a supplemental statement of the case regarding entitlement to an initial rating in excess of 10 percent for limitation of extension of the thigh due to degenerative joint disease of the left hip as of January 25, 2016.  Then, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


